    Case: 1:17-cv-03997 Document #: 44 Filed: 10/05/20 Page 1 of 4 PageID #:1495




                       UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    NORMAN JOHNSON, R10495,                           )
                                                      )
                     Petitioner,                      )
                                                      )
           v.                                         )       Case No. 17 C 3997
                                                      )
    DAVID GOMEZ, Warden,                              )
     Stateville Correctional Center,                  )       The Honorable John F. Kness
                                                      )
                   Respondent.                        )




            PETITIONER’S SECOND MOTION FOR EXTENSION OF TIME

       Petitioner, Norman Johnson (“Mr. Johnson”), by and through his attorneys of the of the

UIC John Marshall Pro Bono Litigation Clinic, and in support of his Motion of Extension of

Time to file his sur-reply by October 12, 2020, states as follows:

   1. There is no objection by Respondent to this short extension of time to file Petitioner’s,

        sur-reply to on or before October 12, 2020.

   2. On May 25, 2017, Mr. Johnson filed a Petition for Writ of Habeas Corpus to this Court.

        Dkt# 1.

   3. This Court issued an order on April 27, 2020, vis-a-vis: “. . . Accordingly, the Court is

        left with insufficient briefing and an incomplete record with which to address Petitioner’s

        procedural actual innocence claim. According, Respondent is directed to file, on or

        before May 18, 2020, a surresponse addressing whether Petitioner has satisfied his

        burden to demonstrate procedural actual innocence. On or before June 8, 2020, Petitioner

        may, but is not required to, file a surreply limited to the arguments made in Respondent’s

        surresponse.” Dkt# 25.
    Case: 1:17-cv-03997 Document #: 44 Filed: 10/05/20 Page 2 of 4 PageID #:1496




   4. On July 13, 2020, Respondent filed its Second Motion for time to file its surresponse

        (Dkt# 38) and this Court granted said Motion giving Respondent until July 31, 2020 to

        file same. Respondent filed its surresponse on July 31, 2020. Dkt# 40.

   5. On August 21, 2020, Mr. Johnson filed his first Motion for Extension of Time (Dkt# 41)

        and this Court granted him until October 5, 2020 to file same (Dkt# 43).

   6. Petitioner sur-reply is complete however, Mr. Johnson’s would like time to review and

        discuss the surreply before filing. Although we promptly requested an attorney client call

        with Stateville Correctional Center, the undersigned has made several attempts since

        early September 2020 to schedule a call with Mr. Johnson on or before October 5, 2020

        via coordinating directly with the scheduling staff member at Stateville Correctional

        Center. However, there is a backlog of calls at Stateville stemming from the Covid-19

        pandemic.

   7. Regrettably, the earliest call available, and currently scheduled, to Mr. Johnson’s

        attorney is on October 8, 2020.

   8. As such, Mr. Johnson respectfully requests this second short extension of time to file his

        surreply to Respondent’s surresponse.

   9. This Motion for Extension of Time is filed in a timely manner, and it is made in good

        faith and not for purposes of delay.

   10. Per local rule, the undersigned contacted Respondent’s counsel and they have no

        objection to the extension.

       WHEREFORE, for the foregoing reasons, Petitioner Norman Johnson respectfully moves

this Court for an order granting his Motion for Extension of Time to file his surreply to on or before

October 12, 2020.



                                                  2
  Case: 1:17-cv-03997 Document #: 44 Filed: 10/05/20 Page 3 of 4 PageID #:1497




 October 5, 2020                              Respectfully submitted,

                                              /s/ J. Damian Ortiz
                                              J. Damian Ortiz
                                              Attorney for Petitioner


J. Damian Ortiz, Director
ARDC #: 6243609
Lindsey M. Mirabella-Grupp, 711 Law Student
James C. Edwards, Law Student
UIC John Marshall Law School
 Pro Bono Program & Clinic
315 South Plymouth Court
Chicago, IL 60604
T: 312-427-2737 x 477
Email: law-probono@uic.edu




                                          3
   Case: 1:17-cv-03997 Document #: 44 Filed: 10/05/20 Page 4 of 4 PageID #:1498




                             CERTIFICATE OF SERVICE

       I certify that on October 5, 2020, I electronically filed Petitioner’s Second Motion for

Extension of Time with the Clerk of the United States District Court for the Northern District of

Illinois, Eastern Division, using the CM/ECF system, which will automatically serve notice on

counsel for respondent, a registered CM/ECF user.



                                                    /s/ J. Damian Ortiz
                                                    J. Damian Ortiz, Director



 J. Damian Ortiz, Director
 ARDC #: 6243609
 Lindsey M. Mirabella-Grupp, 711 Law Student
 James C. Edwards, Law Student
 UIC John Marshall Law School
  Pro Bono Program & Clinic
 315 South Plymouth Court
 Chicago, IL 60604
 T: 312-427-2737 x 477
 Email: law-probono@uic.edu




                                               4
